Citation Nr: 0725710	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-30 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the right knee.

2.  Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1999 to May 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  In pertinent part, the RO granted service 
connection for patellofemoral syndrome of the right and left 
knee and assigned noncompensable evaluations for both knees, 
effective May 5, 2005.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected bilateral 
knee patellofemoral syndrome is characterized by flexion to 
146 degrees and extension to zero degrees, with crepitus 
throughout the range of motion in both knees.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for patellofemoral syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5019, 5260, 5261 (2006).

2.  The schedular criteria for an initial compensable rating 
for patellofemoral syndrome of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5019, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision   

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The veteran states that his bilateral knee disability is 
worse than the current evaluations contemplate.  In his June 
2005 personal statement, the veteran explains that he cannot 
participate in many activities because he cannot run or sit 
with his knees bent for more than twenty minutes.  He further 
added that he endures locking and "hurt" knees when 
standing for long periods of time.  The veteran contends that 
a 10 percent evaluation for each service-connected knee is 
warranted.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.  

The veteran is contesting the disability evaluations that 
were assigned at the time service connection was granted for 
his disabilities.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, the veteran is currently assigned 
noncompensable evaluations for his patellofemoral syndrome of 
the right and left knee pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5019-5260.  Bursitis is to be rated under 
Diagnostic Code 5003 as degenerative arthritis.  38 C.F.R. § 
4.71a (2006).  Diagnostic Code 5003 states that the severity 
of degenerative arthritis, established by X-ray findings, is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected, which in this case would be Diagnostic Codes 5260 
and 5261.  

Under Diagnostic Code 5260, the criteria for limitation of 
flexion of the leg, a noncompensable (zero percent) rating is 
warranted if flexion is limited to 60 degrees; a 10 percent 
rating is warranted if flexion is limited to 45 degrees; a 20 
percent rating is warranted if flexion is limited to 30 
degrees; and a 30 percent rating is warranted if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of 
extension of the leg to 5 degrees.  When extension is limited 
to 10 degrees, a 10 percent rating is assigned.  A 20 percent 
rating is appropriate where extension is limited to 15 
degrees.  A 30 percent rating is assigned in the case of 
extension limited to 20 degrees.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  A 50 
percent rating is assigned for limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2006).  

In April 2005, the veteran was afforded a VA examination for 
his chronic bilateral knee pain.  During the examination, the 
veteran informed the examiner that he began having chronic 
bilateral knee pain in 2002 when performing activities such 
as running.  He explained that he incurs pain when running 
and stair climbing, but he has not been incapacitated, has 
not received any treatment, or had prosthetic implants.  The 
veteran denied any functional impairment, and has not lost 
any time from work related to this condition.  

Upon physical examination of the veteran, the examiner noted 
a normal gait with no heat, redness, swelling, effusion, or 
drainage of the right and left knees.  Drawer test and 
McMurray's test were both within normal limits and there was 
no evidence of recurrent subluxation, locking pain, or joint 
effusion.  The examiner indicated that there was crepitus 
throughout the range of motion in both knees, but also noted 
that range of motion was not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  Range of motion for the right and left knee 
was flexion to 146 degrees and extension to zero degrees.  X-
rays of the knees revealed normal articulating surface of the 
distal femurs, proximal tibias, and patellas.  No arthritic 
changes, Paget's or lesions were noted, and the examiner 
stated that x-rays for each knee were normal.  The examiner 
diagnosed the veteran's chronic bilateral pain as 
patellofemoral syndrome.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to compensable evaluations for his 
right and left knee patellofemoral syndrome.  As previously 
stated, the veteran had more than normal range of motion 
during the April 2005 VA examination, as he demonstrated 
flexion to 146 degrees with no pain or discomfort, and 
extension to zero degrees with no pain or discomfort.  
Accordingly, the Board finds that the criteria for a 
compensable rating under either Diagnostic Codes 5260 or 
Diagnostic Code 5261 have not been met.  

In an effort to afford the veteran the highest possible 
disability ratings, the Board has considered his right and 
left knee patellofemoral syndrome under all potentially 
appropriate diagnostic codes.  However, the veteran has never 
demonstrated or been diagnosed with ankylosis of the knee, 
dislocated semilunar cartilage, recurrent subluxation or 
lateral instability, impairment of the tibia and fibula, or 
genu recurvatum (hyperextended knee).  Therefore, 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5257, 5258, 5262, and 5263 are 
not for application.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  As 
stated previously, the April 2005 VA examiner stated that the 
veteran's range of motion for both knees is not limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  The Board is cognizant of the 
veteran's assertion that his bilateral knee disability causes 
daily pain, as well as the noted crepitus during the April 
2005 examination, but the Board finds that the effects of 
pain reasonably shown to be due to the veteran's service-
connected right and left knee patellofemoral syndrome is 
contemplated in the noncompensable ratings.  There is no 
indication that pain, due to the veteran's disability has 
caused functional loss greater than that contemplated by the 
current evaluation assigned.  Therefore, an increased 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).

Additionally, the medical evidence does not show that the 
veteran's knee disabilities are manifested by instability or 
arthritis or other factors for which a separate rating might 
be considered.  Therefore, a higher evaluation in this regard 
is not warranted.  See VAOPGCPREC 23-97; 9-98; 9-04.

The Board notes that the veteran is appealing the initial 
assignment of evaluations following the grant of service 
connection for right and left knee patellofemoral syndrome, 
and that in such cases, the Board must consider whether 
staged ratings should be assigned based upon the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
case, there is no evidence that there have been changes in 
the veteran's medical status regarding his disabilities.  
Therefore, since service connection has been in effect, his 
overall disabilities have not changed and uniform ratings are 
warranted.  

The Board thus concludes that the preponderance of the 
evidence is against compensable disability evaluations for 
the veteran's right and left knee patellofemoral syndrome.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application, 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), 
and the appeal is denied.

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2005 letter and by the discussion in 
the August 2005 statement of the case.  Initially, it must be 
noted that the claims for increased ratings on appeal are 
downstream issues from the veteran's claim for entitlement to 
service connection for chronic bilateral knee pain.  The 
veteran filed his claims for entitlement to service 
connection for chronic bilateral knee pain in March 2005.  
See 38 C.F.R. §§ 3.1, 3.155 (2006).  The RO issued a VCAA 
letter in March 2005 informing the veteran of what the 
evidence must show to substantiate a claim for service 
connection.  The RO granted service connection for the right 
and left knee, and assigned each knee a noncompensable rating 
in May 2005.  The veteran has appealed the initial ratings 
assigned by the RO.  This is considered a "downstream" 
issue, as the veteran has raised a new issue (increased 
rating), following the grant of the benefits sought (service 
connection).  

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for a increased rating, the provisions of 38 U.S.C.A. § 
5104(b) and § 7105(d) require VA to issue a statement of the 
case if the disagreement is not resolved.  Id.  The RO issued 
a statement of the case in August 2005, wherein it provided 
the veteran with the criteria for compensable evaluations.  
Thus, the veteran was informed that the evidence needed to 
substantiate compensable evaluations would be evidence 
showing that his symptomatology met at least the criteria 
under the 10 percent evaluation.  Therefore, VA has met its 
duty to notify the veteran in connection with his claims for 
increased ratings.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 500-01 (2006) (Court found that VA had fulfilled 
its duty to notify when RO, following the submission of 
notice of disagreement regarding effective date assigned for 
service connection claim, issued a statement of the case that 
addressed what was necessary to achieve an earlier effective 
date for the service-connected disability).  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records.  In the March 2005 letter, the veteran was 
requested to submit any additional treatment records; 
however, as of this date, no additional medical records have 
been received.  The veteran was also provided an adequate VA 
examination in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the right knee is denied.

Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the left knee is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


